Title: From Thomas Jefferson to R. & A. Garvey, 4 November 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris Nov. 4. 1787.

In my letter of Sep. 3. I had the honour to inclose you a bill of lading for a harpsichord shipped at London on board the ship James, whereof James Dunn was master, and which I had taken the liberty of having addressed to you. Hearing nothing of it’s arrival I wrote to my friend in London to know if the vessel was actually sailed. He informs me by a letter of Oct. 30. that the vessel had left that port 4. weeks before that day, say about the beginning of October. Will you be so good as to inform me whether any such vessel has arrived at your port, and whether the instrument is delivered, because if it is not, it will be necessary for me to make enquiry at Havre. I presume you know that mutual declarations for the continuance of peace, and for disarming were signed at Versailles on the 27th. Ultimo, on the part of England and France.
I have the honour to be with much esteem Gentlemen your most obedient humble servant,

Th: Jefferson

